DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20020070018 A1 to Buyaert.
Regarding claim 1: Buyaert discloses a whipstock assembly (abstract) comprising: 
a main body 30 defining an axial direction extending through the main body, a circumferential direction, and a radial direction transverse to the axial direction; and 
a ramp body 22 pivotally coupled to the main body [0036], the ramp body defining a ramp surface 28 that is oriented transverse to the radial direction (Figures 1-4), and wherein: 
the ramp body is movable between a retracted position and an extended position, wherein the ramp surface is further from the main body in the axial direction in the extended position as compared to the retracted position (Figures 3 and 4); and 
the ramp body 22 is rotatable with respect to the main body 30 about the circumferential direction.[0036]
Regarding claim 2: Buyaert discloses 2. The whipstock assembly of claim 1, further comprising a packer assembly 34 engaged with and extending outward from the main body 30+, wherein the packer assembly is positionable between an engaged position, in which the packer assembly defines an engaged packer perimeter, and a disengaged position, in which the packer assembly defines a disengaged packer perimeter that is less than the engaged packer perimeter.[0034]
Regarding claim 3: Buyaert discloses 3. The whipstock assembly of claim 1, further comprising a locking assembly, the locking assembly positionable between a locked position, in which the locking assembly restricts movement of the ramp body with respect to the main body in the axial direction, and an unlocked position, in which the ramp body is movable with respect to the main body in the axial direction.([0033], [0034], [0036]- see also figure 10, these elements can be considered a locking assembly that permits and restricts rotational movement)
Regarding claim 4: Buyaert discloses 4. The whipstock assembly of claim 3, wherein the locking assembly is spaced apart from the main body in the axial direction in the unlocked position (Figure 4, portions of the assembly, see 32 are spaced apart from the main body at some point in the cycle, and this can be considered as meeting the limitation as written).
Regarding claim 5: Buyaert discloses 5. The whipstock assembly of claim 3, wherein the main body 30 defines one or more retention features (grooves 44 of 40, attached to 30), and wherein the locking assembly  comprises one or more locking members (keys 38) that engage the one or more retention features in the locked position.([0036], Figure 10)
Regarding claim 6: Buyaert discloses 6. The whipstock assembly of claim 1, further comprising a string engagement feature 60 coupled to the ramp body 22, wherein the string engagement feature is structurally configured to engage a string that moves the ramp body from the retracted position to the extended position.(Figures 3,4 and 9, [0041]- see also [0036]- the string 55 also engages 60 initially as per [0039] and subsequently via 60/62)
Regarding claim 7: Buyaert discloses 7. The whipstock assembly of claim 1, further comprising a pivot assembly positioned between the ramp body and the main body, wherein the ramp body is rotatable with respect to the main body about the pivot assembly.(32,39 and 40  can be considered a pivot assembly [0036])
Regarding claim 8: Buyaert discloses 8. The whipstock assembly of claim 7, wherein the pivot assembly comprises: 
a main body portion 40 coupled to the main body 30 and comprising one or more main body teeth (grooves 44 and cams 46 can be considered a type of teeth); and 
a ramp body portion 32 coupled to the ramp body 22 and comprising one or more ramp body teeth 38 engageable with the one or more main body teeth ([0034], figure 10).
Regarding claim 9: Buyaert discloses 9. The whipstock assembly of claim 1, further comprising: 
a packer assembly 34 engaged with and extending outward from the main body 30, wherein the packer assembly is positionable between an engaged position, in which the packer assembly defines an engaged packer perimeter, and a disengaged position, in which the packer assembly defines a disengaged packer perimeter that is less than the engaged packer perimeter; [ 0034]
a locking assembly, the locking assembly positionable between a locked position, in which the locking assembly restricts movement of the ramp body with respect to the main body in the axial direction, and an unlocked position, in which the ramp body is movable with respect to the main body in the axial direction ([0033], [0034], [0036]- see also figure 10, these elements (38,44 and 46) can be considered a locking assembly that permits and restricts rotational movement); and 
a pivot assembly (combination of  32, 39 and 40) positioned between the ramp body 22 and the main body 30, wherein the ramp body is rotatable with respect to the main body about the pivot assembly.[0036]
Regarding claim 10: Buyaert discloses . A method for drilling a wellbore, the method comprising: 
engaging a string engagement feature (60 and also 52) of a whipstock assembly with a string 55 (see also [0043]); 
rotating a ramp body 22 of the whipstock assembly with the string in a circumferential direction with respect to a main body 30 of the whipstock assembly, wherein the ramp body is pivotally coupled to the main body of the whipstock assembly [0036]; and 
moving the ramp body from a retracted position to an extended position (Figure  3, 4), wherein a ramp surface of the ramp body is further from the main body in an axial direction in the extended position as compared to the retracted position.(Figure  3, 4),
Regarding claim 11: Buyaert discloses 11. The method of claim 10, further comprising engaging the ramp surface 28 with a drill string 54, thereby directing the drill string in a direction that is transverse to the axial direction.(Figure 7)
Regarding claim 12: Buyaert discloses 12. The method of claim 10, further comprising engaging the main body 30 and a sidewall of the wellbore with a packer assembly 34 ([0012], [0034].
Regarding claim 13: Buyaert discloses 13. The method of claim 10, wherein moving the ramp body 22 from the retracted position to the extended position comprises moving the ramp body with respect to the main body with the string. [0036]
Regarding claim 14: Buyaert discloses 14. The method of claim 10, further comprising, subsequent to moving the ramp body from the retracted position to the extended position, engaging a locking assembly with the and the main body, wherein the locking assembly restricts movement of the ramp body with respect to the main body in the axial direction.([0033], [0034], [0036]- see also figure 10, these elements (38,44 and 46) can be considered a locking assembly that permits and restricts rotational movement, this is engaged after moving to fix the rotation)
Regarding claim 15: Buyaert discloses 15. The method of claim 14, wherein engaging the locking assembly with the ramp body 22 comprises moving one or more locking members of the locking assembly into engagement with one or more retention features of the main body.  ([0033], [0034], [0036]- see also figure 10, these elements (38,44 and 46) can be considered a locking assembly that permits and restricts rotational movement with the key 38, part of the ramp body via 32, and 44 and 46 being part of the main body via 40)
Regarding claim 16: Buyaert discloses 16. The method of claim 10, further comprising, subsequent to rotating the ramp body, engaging one or more main body teeth 44,46 of a pivot assembly with one or more ramp body teeth 38 of the pivot assembly.([0033], [0034], [0036]- see also figure 10, these elements (38,44 and 46) can be considered a locking assembly that permits and restricts rotational movement with the key 38, part of the ramp body via 32, and 44 and 46 being part of the main body via 40)
Regarding claim 17: Buyaert discloses
17. A whipstock assembly (Abstract) comprising: 
a main body 30 defining an axial direction extending through the main body and a circumferential direction; 
a ramp body 22 pivotally coupled to the main body, the ramp body defining a ramp surface28 that is oriented transverse to the axial direction; 
a locking assembly 48 the locking assembly positionable between a locked position, in which the locking assembly restricts movement of the ramp body with respect to the main body in the axial direction, and an unlocked position, in which the ramp body is movable with respect to the main body in the axial direction (when packer 48 is engaged to the wall,  movement between the ramp body and the main body is restricted in the axial direction, whereas in an unset position, the upper section (22 + ) can move relative to the main body 30)- Also note that  elements (38,44 and 46) could also be considered a locking assembly that permits and restricts rotational/axial movement with the key 38, part of the ramp body via 32, and 44 and 46 being part of the main body via 40, see [0033], [0034], [0036]- see also figure 10) ; and 
a pivot assembly (combination of  32, 39 and 40) positioned between the ramp body 22 and the main body 30, wherein the ramp body is rotatable with respect to the main body about the pivot assembly in the circumferential direction.[0036]
Regarding claim 18: Buyaert discloses18. The whipstock assembly of claim 17, wherein the pivot assembly comprises: 
a main body portion 40 coupled to the main body 30 and comprising one or more main body teeth (grooves 44 and cams 46 can be considered a type of teeth); and 
a ramp body portion 32 coupled to the ramp body 22 and comprising one or more ramp body teeth 38 engageable with the one or more main body teeth ([0034], figure 10).
Regarding claim 19: Buyaert discloses 19. The whipstock assembly of claim 17, further comprising a string engagement feature 60 coupled to the ramp body 22, wherein the string engagement feature is structurally configured to engage a string that moves the ramp body from the retracted position to the extended position.(Figures 3,4 and 9, [0041]- see also [0036]- the string 55 also engages 60 initially as per [0039] and subsequently via 60/62)
Regarding claim 20: Buyaert discloses 20. The whipstock assembly of claim 17, further comprising a packer assembly 34 engaged with and extending outward from the main body 30, wherein the packer assembly is positionable between an engaged position, in which the packer assembly defines an engaged packer perimeter, and a disengaged position, in which the packer assembly defines a disengaged packer perimeter that is less than the engaged packer perimeter.[0034].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5425417 A  discloses a whipstock with a ramp that moves axially in the wellbore between a retracted and an extended position
US 20140216760 A1 discloses a whipstock assembly with a splined locking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674